EXHIBIT 10.1 ATRINSIC, INC. 65 Atlantic Avenue Boston, Massachusetts 02110 December , 2015 Iroquois Capital Management LLC 205 East 42nd St- 20th Fl. New York NY Attn.: Joshua Silverman Re: 3rd Amendment to First Amended and Restated Security Agreement Dear Mr. Silverman: Reference is made to the incremental $25,000.00 loan from Iroquois Master Fund Ltd. to Atrinsic, Inc. being funded today which will be evidenced by a Convertible Promissory Note of even date herewith.We hereby confirm that “Notes” as defined in the First Amended and Restated Security Agreement dated December 18, 2014, as amended, shall be further amended to include all of the notes described on Exhibit A hereto. Except as modified hereby, the First Amended and Restated Security Agreement dated December 18, 2014 shall remain in full force and effect. Sincerely, /s/ Edward Gildea Edward Gildea, President Agreed to and Accepted: Iroquois Master Fund Ltd. By:_/s/ Joshua Silverman Joshua Silverman, Authorized Signatory EXHIBIT 10.1, 1 Exhibit A Notes Covered by First Amended and Restated Security Agreement by and among Atrinsic, Inc., Iroquois Master Fund LTD and Hudson Bay Master Fund LTD Note Date Holder Note Amount 2/11/2014 Hudson Bay Master Fund LTD 2/11/2014 Iroquois Master Fund LTD 8/15/2014 Hudson Bay Master Fund LTD 8/15/2014 Iroquois Master Fund LTD 12/18/2014 Hudson Bay Master Fund LTD 12/18/2014 Iroquois Master Fund LTD 5/15/2015 Hudson Bay Master Fund LTD 5/15/2015 Iroquois Master Fund LTD 9/3/2015 Hudson Bay Master Fund LTD 9/3/2015 Iroquois Master Fund LTD 10//2015 Hudson Bay Master Fund LTD 10//2015 Iroquois Master Fund LTD 12/_/2015 Hudson Bay Master Fund LTD 12/_/2015 Iroquois Master Fund LTD EXHIBIT 10.1, 2
